Kincheloe, Judge:
This is a suit brought by the Absorbo Beer Pad Co., Inc., against the United States for the recovery of certain duty alleged to have been improperly assessed on the imported merchandise. The merchandise, as imported, consists of pulpboard in sheets. It was returned by the examiner as embossed on both sides, and was assessed for duty by the collector at 30 per centum ad valorem under paragraph 1413 of the Tariff Act of 1930, which provides, among other things, for “pulpboard * * * embossed, printed, or decorated or ornamented in any manner.” It is claimed to be dutiable at only 10 percentum ad valorem under paragraph 1402 of said act, as “pulpboard * * * not * * * embossed, printed, decorated or ornamented in any manner.”
A sample of the merchandise from the instant importation is in evidence as exhibit 1. Benjamin B. Goldstein, president of the importing company, testified that they manufacture and sell so-called coasters or beer pads, and have been in that business for 7 years. He stated that the present importation came from the Plattenthal Papier-Fabricke, in Saxony, Germany; that they print the sheets of the imported merchandise in colors and designs, and then cut them out as coasters or pads, as per collective illustrative exhibit A, which was made from the merchandise in question. Collective illustrative exhibit B was put in evidence as showing the same kind of pads without the printing. The witness stated further that the said coasters or pads are used in restaurants, taverns, and bars for resting glasses of beer on them.
*53Inasmuch as it was shown that the merchandise under consideration is of the same general character, imported by the same plaintiff as in the case of Absorbo Beer Pad Co. v. United States, T. D. 49112, and raised the same issue, the record in said T. D. 49112 was incorporated as part of the record herein, on motion of counsel for the government.
As bearing on the issue herein, we think it well to quote the following relevant and pertinent definitions from Webster’s New International Dictionary, 1936:
emboss v. t. 2. To raise the surface of into bosses or protuberances, esp. by pressure against a steel roller cut or engraved with a pattern; to ornament with raised work. 3. To raise in relief from the surface, as an ornament, a head on a coin, type or a device on a letterhead, or the like. Embossed work is done by mechanical means, as by embossing dies; repousse work is done with hand tools, as. embossers. 4. Hence, to adorn or embellish with rich ornamentation.
decorate v. t. b. To increase in beauty by the addition of something becoming or beautiful; to embellish; as, to decorate a palace wall, a grave, a pediment. 2. To set off by ornamental accessories; to deck with striking, and often incongruous, additions;
decoration n. 2. That which adorns, enriches, or beautifies; embellishment; ornament.
decorative adj. 1. Tending to decorate; pertaining to decoration; as: (a) Having a purely ornamental function, (b) suitable for decorating or embellishing; enhancing in attractiveness. 2. Aesthetics. Designed and executed to decorate rather than to represent; pleasing or intended to please by harmonious adaptation of pattern, line, color, rhythm, etc., to imposed restrictions, such as space, position, length, etc.
ornament v. t. To provide with ornament; decorate; embellish; as, to ornament ayoom, or a city.
fancy adj. 2. Adapted to please the fancy or taste; ornamental; — opposed to plain; as, fancy goods.
In tbe said incorporated case (T. D. 49112) the pulpboard was shown by the testimony to have certain markings on both sides that resembled pin points or pin pricks, produced by the application of wire screening to the rollers or the press in the process of manufacture. It was assessed for duty under said paragraph 1413 of said act of 1930 as pulpboard, embossed, decorated or ornamented in any manner, and was claimed not to be so embossed, decorated or ornamented. This court there stated that the whole question before it for determination was whether such pin-prick effect was the result of embossing, or whether, irrespective of the process by which said effect was produced, the pulpboard was in fact "decorated or ornamented in any manner,” so as to bring it within the purview of said paragraph 1413.
In that case Joseph M. Greenberger, general manager of the Absorbo Beer Pad Co., plaintiff, testified that the pin-prick board was ordered as such, and that the plain pulpboard was ordered as “smooth or not pin-prick,” and that the price of the pin prick was higher. Mr. Berthold Schnee, buyer for the same company, testified in that *54same case that he visited the two factories of the manufacturers of the merchandise in Austria, and that in one they make only pin-prick board, because all the rollers have screens, and that in the other factory they make, only plain board, where they used rollers covered with felt. He further stated that the said pin-prick pulpboard was-made by running the pulp wood through a series of rollers, the same as in the manufacture of ordinary plain pulpboard, except that by the attachment of wire screens around some of the rollers the pin prick effect is produced. This court, however, was not altogether certain from that witness’ testimony whether the pin-prick effect was actually produced while going through the rollers, as he stated that after the merchandise left the rollers it was in a wet condition, was cut to size, and placed in a press between screens for the purpose of extracting the water and to facilitate the drying operation, and,, later on, the witness said he could not testify “if those little holes (pin pricks) were made through the rollers or wore made through the press.”
On the question of embossing, this court, in said T. D. 49112. quoted from Stiner & Son v. United States, 2 Ct. Cust. Appls. 347, T. D. 32079, as follows:
* * * Embossing implies not only a perceptibly raised surface but a raised surface which is distinctively and perceptibly a form, figure, or design. On the other hand, the surface of an embossed form, figure, or design need not be raised above the general surface of the article. It is enough if it be raised above the surface which immediately surrounds it. Neither does embossing necessarily require that the relief effect shall be directly produced'by a die appropriate for the purpose. A die for the making of intaglios may be so used as to develop not only intaglio forms, figures, and designs but corresponding forms, figures, and designs the surface of which is in relief.
As suggested by counsel for the importer, any embossed effect in the cards hereunder consideration may be purely incidental to the production of the gold effects and may have been wholly beyond the intention of the manufacturers to produce. Nevertheless, if an embossed effect has been produced the fact that it exists and not the intention of the manufacturers must control classification. [Italics ours.]
In said T. D. 49112, this court, after quoting the definition of the word “emboss” from the New Standard Dictionary, stated:
It will be seen that “emboss” ordinarily implies some ornamental or decorative effect, although perhaps there may be some form of embossing without such effect. However, the provision of paragraph 1413 under which the imported merchandise was assessed reads “pulpboard * * * embossed, printed, or decorated or ornamented in any manner.” So that, even if the pulpboard was not exactly embossed, it would still be dutiable under said provision if the pinprick effect is in any way ornamental or decorative. Furthermore, the provision for “pulpboard * * * decorated or ornamented in any manner,” is descriptive rather than a matter of commercial designation, and must be determined by the effect produced and irrespective of the manner of its production. [Italics ours.]
In this respect the present case is very analogous to that of Mills & Gibb Corp. v. United States, 14 Ct. Cust. Appls. 197, T. D. 41703, and Wilson & Son v. *55United States, 14 id. 234, T. D. 41717, which involved the question of what constituted a figure under the provision of paragraph 903 of the Tariff Act of 1922, for “cotton cloth * * * woven-figured,” wherein it was held whether or not cloth is figured is judged by its appearance to the eye and not by the method of weaving. Another case to the same effect is that of United States v. Douglas & Berry, 6 id. 100, T. D. 35342.
This court also referred to the case of United States v. Meyerson, 2 Ct. Cust. Appls. 225, T. D. 31953, as showing that the imitation grain-leather effect produced on the cardboard in that case by, passing the pulp between a smooth roller and ah indented roller was therein regarded as embossing. The court, in holding the merchandise in said T. D. 49112 to be dutiable as pulpboard decorated or ornamented in any manner under said paragraph 1413, stated further as follows:
If the cardboard with the imitation grain-le,ather effect was regarded as embossed, then it would seem that the present pifi-prick pulpboard might also be regarded in the same way. However, it will not be necessary for us to pass on this point specifically if the pin-prick markings have otherwise “decorated or ornamented in any manner” the pulpboard in question.
We think a casual glance at Exhibit 1 in this case must lead to the latter conclusion, especially in comparison with the plain or smooth-finished pulpboard shown by Illustrative Exhibit D. Even if the pin pricks have produced no definite figure or design, they certainly create a fancy effect and make the pulpboard more attractive in appearance than the- plain pulpboard. Note also United States v. John B. Stetson Co., 21 C. C. P. A. 3, T. D. 46319.
In the later case of the Absorbo Beer Pad Co. v. United States, C. D. 32, this court found the pulpboard therein to bo of the identical kind and character as that in T. D. 49112, and manufactured abroad by the same firm, namely, Guggenbaclier Papierfabrilc, Austria. In that case the plaintiff called Dr. Ludwig Karl Kuhmann, one of the partners of said manufacturing concern, who testified that the scarred or pin-prick effect produced on the surface of the pulpboard there in question by means of a wire screen was not done purposely to decorate or ornament the pulpboard, but was done in the process of manufacture to eliminate the water from the wet pidp. He stated, nevertheless, that his firm also makes the unscarred or plain-surfaced pulpboard, from which the water is also pressed out, but evidently not so readily, and that such pulpboard in the same importation was classified and assessed for duty as pulpboard, not embossed, or decorated, or ornamented in any manner, under paragraph 1402 of said act of 1930.
As stated by our appellate court in the Stiner case, supra, “if an embossed effect has been produced the fact that it exists and not the intention of the manufacturers must control classification.” The same would of course also be true of any ornamental or. decorative effect. Nor would the method or manner of producing any of such effects control the classification. Cases cited, supra.
*56It will therefore be seen that the second Absorbo Beer Pad Co. case (1 Cust. Ct. 115, C.D. 32) did not in fact raise any new question that was not covered by the first case (T. D. 49112), and this court accordingly followed the same ruling in holding the surface scarred or pinprick pulpboard dutiable under said paragraph 1413 of said act of 1930, as “ornamented or decorated in any manner,” without finding it. necessary to determine whether it was also embossed, although indicating that under the authorities it might also be so regarded.
In this third case of the Absorbo Beer Pad Co., now before us for consideration, considerable evidence was introduced by the plaintiff, most of which, it may be said, is rather irrelevant'and without much, if any, weight. The main point made by the plaintiff in the present case to distinguish it from the first two is that the pin-prick or indentation marks on both surfaces of the present pulpboard are less pronounced in the depth of the indentations and not perceptible to the eye when held at normal reading distance, and that it can therefore not be considered either embossed or ornamented or decorated in any manner. Also that the pulpboard here in question was made by a different manufacturer than in the prior two cases, and that the method of producing the indentation or wire marks was not the same.
During the trial the question ’was raised whether certain correspondence between the collector’s office and William Whynman, attorney for the plaintiff in the present instance, and other reports or copies thereof which were forwarded to this court by the collector with the entry and protest papers, could properly be regarded as “accompanying papers” within the meaning of section 515 of the. Tariff Act of 1930. This court ruled that as all of said papers were in reference to the particular entry and the merchandise covered by the protest, and were written before the collector lost jurisdiction, the said papers could be regarded as “accompanying papers” under said section, but that they were not necessarily competent or legal evidence before this court of the correctness of the statements made therein, or conclusive on the issue involved.
On motion of counsel for plaintiff the said papers were then formally received in evidence and marked plaintiff’s collective exhibit 4 (R. 103). On further motion of counsel for plaintiff three samples of pulpboard “merely to show what the collector referred to in his letter of January 6, 1939,” were received in evidence and marked plaintiff’s collective exhibit 3, over the objection of counsel for the Government (R. 102).
It appears from the correspondence in said collective exhibit 4 that prior to the importation of the merchandise in question counsel for the plaintiff herein, William C. Whyuman, on November 15, 1938, had submitted certain samples of pulpboard to the collector of *57customs at New York with a request for information as to the classification and rate of duty such merchandise would take. Under date of Jaixuary 6, 1939, Mr. Whynman was advised by G. W. O’Keefe, assistant collector, that pulpboard which is pin-pricked, checkered, or cross-grained and producing a pleasing effect, would be assessed for duty at 30 per centum ad valorem under paragraph 1413 of the act of 1930, under the decisions in T. D. 49112 and C. D. 32, but that of the samples submitted those marked B-l, B-2, and 40060 (collective exhibit 3) would be classified at 10 per centum under paragraph 1402 as pulpboard not embossed, decorated, or ornamented.
When the present importation came in and the collector classified the merchandise at 30 per centum under paragraph 1413, as pulp-board, “embossed,” etc., counsel for plaintiff wrote again to the collector and claimed that the merchandise corresponded to the sample marked 40060 in collective exhibit 3, which the collector’s office had indicated would be classified at 10 per centum under paragraph 1402, as not embossed, etc. Under date of February 25, 1939, Assistant Collector G. W. O’Keefe replied to Mr. Whynman as follows:
Sir:
Reference is made to your letter of January 26, 1939, regarding the pulpboard imported under entry 780668 of December 23, 1938. We now understand that the pulpboard used in the manufacture of beer pads, and imported by your client is not uniform in the amount of depth of the cross-grain or checkered perforation. We understand that the merchandise imported under the entry above named is manufactured by and sold under the same number as that previously referred to as 40060. The samples of the recent importation submitted for examination had a definite cross-grained appearance.
In view of the fact that pulpboard sold under a given manufacturer’s number is not uniform, ve are now of the opinion that all of the samples referred to in our letter of January 6, 1939, are dutiable at 30% ad, valorem under paragraph 1413 of the Tariff Act of 1930, and fall within the purview of T. D. 49112 and C. D. 32. The appraiser describes pulpboard of the type represented by the samples as “decorated,” and this description will be adopted and followed in the liquidation of entries of this merchandise.
Of course an opinion of someone in the collector’s office as to the probable classification of certain merchandise on a so-called sample submitted before importation is not binding on the collector or this court in determining the proper classification of the merchandise in its imported condition. This, of course, would be especially so, if the so-called samples previously submitted are shown not to be exactly the same in character as the imported merchandise, which seems to be the case in the present instance. We think this is evident from a casual comparison of exhibit 1, representing the importation under consideration, with the three samples in collective exhibit 3, especially the one marked 40060. It cannot be denied that the indentation marks and the pin-prick or cross-grained effects on the ‘ *58former are much more prominent in appearance and more perceptible to the eye than on the latter. Furthermore, it is admitted by plaintiff’s witness, Goldstein, that the merchandise represented by said collective exhibit 3 is not part of the imported merchandise (R. 103).
According to the testimony of Samuel J. Neuwirth, examiner of merchandise at the port of New York for 15 years, he advisorily returned the merchandise in issue at 30 per centum ad valorem under paragraph 1413 of said act of 1930 as pulpboard embossed on both sides. He admitted that it was otherwise not plate finished, super-calendered or friction calendered, laminated by means of an adhesive substance, coated, surface stained or dyed, lined, or vat-lined; that while he returned it as embossed, it is also ornamented and decorated, in his opinion; that he has passed a good deal of this merchandise; that the pin-prick effect does not run uniform, and that some have more perforations than others. He stated that he passed the merchandise the subject of our decision in T. D. 49112, and that exhibit 1 in that case is the same in all material respects as exhibit 1 in the present instance; that both have marks on the surface which resemble pin pricks, although the marks on the one in the present case are not as pronounced as in the other. He stated that he did not know whether the process of manufacture was the same in both instances, and that he went by the effects that he saw. The witness was then questioned by Judge Dallinger as follows:
Judge Dallinger. I would like to get your idea of ornamentation, decoration, embossing, etc. Assuming that the pulpboard just goes through the ordinary pulpboard making process and goes through smooth rollers with no indentation on the rollers, and then comes right out and after the water is squeezed out goes into the drying room, and nothing else is done to it; in your opinion, would you consider that decorated, ornamented, or embossed?
The Witness. I would not. I would call that plain pulpboard. (R. 85).
* * ❖ * * * #
Judge Dallinger. Mr. Neuwirth, from your experience as an examiner, you consider these two samples, these two exhibits, similar in all material respects?
The Witness. So far as the fancy effect to the surface is concerned, yes. That is why I advisorily classified it that way. I might say this. I have pulpboard coming in with an absolutely plain surface, the kind you asked me about that went through rollers with nothing on them and comes out with no design or no fancy effect on them. That kind of board would be advisorily classified by me as plain pulpboard. This product here has a fancy effect or decoration and that is why I advisorily classified it that way. There was what I would term plain pulpboard in the former case. It was an exhibit in the former case (Illustrative Exhibit B in protest 872187-G) and if you took that up you could see the plain pulpboard. That was classified as plain. This product (Exhibit 1 in present case), in my opinion, certainly has the fancy or decorated surface. (R. 86-87)
The same witness continued that be passes on pulpboard with raised or depressed surfaces, and from his experience would say that a pulpboard with a raised or depressed surface would be regarded as *59■a design if the design were uniform, and that pulpboard with a raised and depressed surface design would also be embossed; that exhibit 1 herein has a design and is not only embossed, but is also decorated or ornamented; and that there may be embossed pulpboard which is not •ornamented or decorated. Further, that a design may. be many things. It might be a pattern, and that as applied to exhibit 1 herein it has a uniform pattern, pleasing to the eye, and "is an embellishment and ornamentation. The witness also stated that his advisory classification herein vas based on similar nierchandise held to be decorated or embossed.
Plaintiff called as one of its witnesses, Leo Weiss, who stated through an interpreter that he was in this country only 6 weeks, and that he came from Vienna; that he was a buyer of pulpboard like exhibit 1 for 7 years in Czechoslovakia, Austria, and Germany, and visited the various factories, including that of Plattenthal Papier-Fabricke, the manufacturers of the pulpboard in the present case, and saw the process by which it was made. He stated large pieces of wood are first made into smaller pieces, and then washed and granulated between two stones in large vats of. water. The mass is then allowed to flow out into a large vat and pumped upstairs, and there it go.es on a machine. That machine has a largo ribbonlike band made out of cloth. The material runs on that band, and there is a second band that only allows a certain amount of the mass to pass through between the two bands. After that it goes through steel rollers which are set according to the thickness that is desired. From there it goes immediately to the drying chamber, after which it is cut, weighed, and packed. Also that the machines used are very expensive (R. 39).
On cross-examination the witness admitted that the pulp stock first goes on to a wire screen that has holes in it, that the water runs off while the pulp stock is on the wire screen, ■ and that the marks that appear on exhibit 1 are made by the use of such wire screen. In this respect the process of manufacture of the pulpboard in question would appear to be no different than in said T. D. 49112, notwithstanding the claim of counsel for the plaintiff that the process in the two cases was different (R. 9). As it has already been decided, however, that it is the effect produced and not the method, of producing the effect that determines whether pulpboard is embossed, decorated, or ornamented, the question of the manufacture is not so very material.
Dr. Isadore Williams was called as a witness by plaintiff. He stated that his practice is limited to diseases of the eyes and the correction of vision. He testified, in effect, that for reading a book or newspaper the ordinary distance from the eye was 13 to 15 inches, and that for writing the distance would be about 17 or 18 inches. He stated that if exhibit 1 were held at a distance of 13. to 15 inches a person with normal vision would see whatever was on it. When he was asked to *60examine exhibit 1 and see if there was anything on it that appeared to him to be decorative, he answered, over the objection of government counsel, that there was not, and that it was not ornamental nor embossed. The witness stated that with his glasses his vision is normal, and that anybody else with normal vision would be expected to see the same things he does. When asked whether he perceived any indentations or markings on exhibit 1 or illustrative collective exhibit-A, he-stated he just saw a blur, a rough surface, which he would describe as a rough texture (R. 49-59).
As the witness’ qualifications to testify on the subject of what ■constitutes a decoration, ornamentation, or embossing in the tariff or ■any other sense are not shown, his testimony is necessarily without much, if any, -weight.
Donald L. Hartman was called as plaintiff’s next witness.. He-testified that he is vice president of the Mobile Paper Miff Co..,, ah Mobile, Ala.; that he has been making-paper board for 8 years; that-he sells the merchandise and assists in running the mill; that he- sell's all over the United States and has visited the trade, and is acquainted! with the paper terms used'in the industry. He stated that heknows-what decorated board is; that he has handled it and sold it. That-he has not handled or sold embossed pulpboard, but has seen embossed1 board; that embossed board is a board that is-raised and has a certain* design, on it. When shown exhibit 1 the witness- was allowed to* testify, over the objection of government counsel, that it is not decorated or ornamented board, nor printed or embossed board, and that it would not bo a good delivery for decorated or embossed board. On cross-examination, however, the witness admitted that the pulpboard .sold by him was not as rough as exhibit 1, and that they have irregular-felt-marks on their sheets due to their manufacture, and that he never saw a board with pin-prick marks; that their pulpboard is not made* the same way as testified to by witness Weiss-; that their pulpboard has. felt marks on it from the crushing it goes through between the rollers,-: and that those felt marks give a different appearance or effect to the surface than on exhibit 1; that “you have a different surface because of the type of machine you use.” (R. 69).
Another witness called by plaintiff was Jack Kurzman, who stated that he has been a commercial artist for 15 years, and that he designs and originates ideas to be used for illustrating purposes, and that he has designed embossed articles. He was asked to state from his experience and study of art' as a commercial artist, whether he would regard exhibit 1 decorated, ornamented, printed, or embossed board. He answered that he would not, and said further that he would not offer such merchandise to a customer as decorated board. On cross-examination he stated that “emboss” would imply either a raised or depressed surface, and when asked to look at exhibit 1 and state *61whether in his opinion part of the surface was raised and part depressed, he answered: “I see a raised surface. This here is raised.” (R. 77-79).
The Government then called as a witness Ely O. Merchant, who testified that he is secretary and treasurer of the Groundwood Paper Manufacturers’ Association, which is composed of mills manufacturing various grades of paper. He stated his business was not connected with pulpboard, but that he is familiar with the manufacture of the paper of the various mills represented by the association; that he has also seen paper board and pulpboard’manufactured. He stated that his eyesight \vas “pretty fair, I guess,” and was asked to look at exhibit 1 and say whether he saw anything on the surface, and also to describe the surface to the court. An objection was interposed by counsel for the plaintiff to said question, as follows:
Mr. Whynman. I object to the question. ' First off, he (the witness) is called as a layman and asked to describe what he sees. The court can see for itself, and he may see see things entirely different, from the court, and that would not help the court any; would not be controlling. I think the question is improper at the moment.
We think the foregoing objection might apply with equal propriety to most of the testimony introduced by plaintiff’s witnesses, in view of past decisions of the courts to the effect that whether an article is or is not "embossed,” "figured,” "decorated,”-or “ornamented,” etc., is to be determined by its appearance to the eye, rather than by the method of producing such effects or by the intention of the manufacturer, and, further, in view of the fact that such terms have been consideredJdescriptive rather than a matter of commercial designation.
The only exception to this general rule of interpretation seems to be where the embossing or ornamentation w;as considered to be inconsequential in amount or character (United States v. Mutual China Co., 9 Ct. Cust. Appls. 232, T. D. 38202), or where mere perpendicular laid lines on handmade paper, at certain intervals, not forming any pattern or design, could not be said to be decorated. United States Envelope Co. v. United States, T. D. 45333 (60 Treas. Dec. 1071), cited by plaintiff.
After fully considering the record as here- presented, and upon an examination and comparison of all the exhibits herein, we can find no real or material difference in the character and condition of the so-called pin-prick pulpboard in the instant case, from -that in said T. D. 49112 and C. D. 32, except that the wire screen markings in the instant case, with the resultant pin-prick, checkered, or cross-grain effects, are perhaps not as pronounced as in the other two cited cases. Such difference in itself, however, is not sufficient to change the classification of the merchandise as pulpboard, "embossed * * * or decorated or ornamented in any manner,” so long as the said effects *62are still perceptible to the eye of the ordinary person with normal vision, and the determination of such fact is not dependent on the judgment of any eye specialist, artist, or technician. Obviously the-test for determining such question cannot very well be based alone on any noticeable difference in the depth or prominence of the indentation marks on the surface of the pulpboard, as that, of course,, might be-a matter of individual opinion, and consequently there could be no-uniformity in the classification of the pulpboard at the different ports. It seems to us that the only real test that can safely or logically be-applied here is whether the embossed or ornamental effects are, or are not, in fact perceptible to the eye when the pulpboard is held in the light at ordinary or reading distance, and for this purpose the members of this court are as competent to judge as any of the witnesses.
Upon looking at exhibit 1 herein, in the manner stated, we think it cannot be denied that the markings thereon, while • somewhat less prominent than in the case of illustrative exhibits A and D, representing the pulpboard in said T. D. 49112, are nevertheless still plainly visible and perceptible to the eye, and the ornamental effects of such markings become even more apparent when contrasted with the samples of the plain pulpboard introduced in evidence in both cases.
As already indicated, we do not think that the present case presents any real distinction from the two cases already decided, hi which we found the so-called pin-prick pulpboard to be decorated or ornamented, and in which we intimated that the same might perhaps also have been considered embossed. In the present instance, on the defendant’s evidence, on the admission of two of plaintiff’s own witnesses, and on our own careful ocular inspection of said exhibit 1, we are ©f the opinion, and so hold, that the merchandise here in question is also embossed as well as decorated or ornamented.
On authority of our previous decisions and cited cases, we therefore overrule the claim of the plaintiff, and affirm the collector’s action herein. Judgment will be rendered accordingly.